Citation Nr: 1340707	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for pain in the right ear. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a higher initial rating for degenerative disc disease (DDD) of the cervical spine, evaluated as 10 percent disabling prior to June 7, 2010 and 30 percent disabling effective that date.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007, March 2008, and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the November 2007 rating decision, the RO denied service connection for bilateral hearing loss, pain in the right ear, tinnitus, DDD of the cervical spine, back problems, diabetes mellitus, heart problems, and high cholesterol.  These denials were confirmed and continued in the March 2008 rating decision.  In April 2010, the RO granted service connection and assigned an initial 10 percent rating for DDD for the cervical spine.  A statement of the case (SOC) addressing each of the other claims denied in November 2007 and March 2008 was issued.   In his April 2010 VA Form 9, the Veteran indicated that he was only appealing the claims for service connection for bilateral hearing loss, pain in the right ear, tinnitus, and back problems.  Hence, the claims for service connection for diabetes mellitus, heart problems, and high cholesterol are not currently before the Board.  See 38 C.F.R. § 20.200 (2013) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal).  In the June 2012 rating decision, the RO granted a 30 percent rating for DDD of the cervical spine, effective June 7, 2010.  The Veteran perfected an appeal of the initial rating assigned for his cervical spine disability.  

In April 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The Veteran submitted evidence in support of his claims subsequent to issuance of the most recent supplemental statement of the case (SSOC).  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  
However, the claim for a higher initial rating for DDD of the cervical spine has been withdrawn and, as the remaining claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for bilateral hearing loss, pain in the right ear, tinnitus, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to a higher initial rating for DDD of the cervical spine.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a higher initial rating for DDD of the cervical spine, evaluated as 10 percent disabling prior to June 7, 2010 and 30 percent disabling effective that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  During the April 2013 hearing, the Veteran, via his representative, withdrew from appeal the claim of entitlement to a higher rating for DDD of the cervical spine.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to a higher initial rating for DDD of the cervical spine, evaluated as 10 percent disabling prior to June 7, 2010 and 30 percent disabling effective, that date is dismissed.  


REMAND

Remand is required to obtain outstanding treatment records and afford the Veteran new VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss, right ear pain, tinnitus, and/or back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) treatment records from the Madison VA Medical Center (VAMC), to include the Rockford Clinic, dated prior to May 2009 and since June 2012, to include any radiological reports; (2) chiropractic treatment records from J.P.G., dated since 1976; (3) any additional records of private chiropractic treatment, including as referenced during private treatment in February 2003 (when the Veteran reported seeing a chiropractor about once every two weeks as needed for a number of years); (4) any available records from the Swedish American Health System, dated between January 1968 and December 1978; (5) any additional records from Lundholm Surgical Group, to include a February 1997 medical disability examination; and (6) treatment records from Dr. E.L., dated since May 2010 (as identified in a June 2010 VA treatment record).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his hearing loss, right ear pain, and tinnitus.  All indicated tests and studies are to be performed.  
 
The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must address whether the Veteran has had hearing loss, a disability manifested by right ear pain, and/or tinnitus at any time since October 2006, when he filed his claim for service connection.  In regard to each OR any diagnosed condition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran reports in-service noise exposure from artillery fire as a clerk with an artillery unit.  

* In his August 1967 Report of Medical History, the Veteran denied ear, nose, or throat trouble, running ears, and hearing loss.  On separation examination, clinical evaluation of the ears was normal and hearing loss was not noted.  

* Private treatment records dated in June 1999, January 2003, and April 2004 indicate that the Veteran had abnormal hearing tests and he was advised to wear ear protectors when working in a noisy atmosphere.  

* In April 2003, the Veteran complained of pain in the right ear for two weeks with intermittent aching behind the ear for a few days.  The assessment was right otitis.  

* In April 2004, the Veteran reported that his right ear popped when he blew his nose, but he denied any pain in the ears.  

* On VA examination in October 2007, the Veteran reported in-service noise exposure as an office clerk for an artillery unit, where he was nearby field exercises and maneuvers.  He also reported performing annual gun qualification with hearing protection.  He denied significant occupational noise exposure.  He described recreational noise exposure consisting of one season of motorcycling and occasional power tool use, both with hearing protection.  He reported that he had bilateral tinnitus which began in approximately 1967.  

* In December 2007, the Veteran reported that he had very slight hearing loss and ringing in his ears on separation from service, but he did not think these conditions were severe enough to complain about.  He also described chronic right ear pain since leaving service.  

* On review of systems during VA treatment in November and December 2009, the Veteran denied head, eye, ear, nose and throat pain as well as hearing loss.  

* In his April 2010 VA Form 9, the Veteran reported hearing loss, right ear pain, and tinnitus during service, but stated that these problems were not severe enough to report.  

* On review of systems in March 2011, the Veteran denied hearing loss, tinnitus, and ear pain.  

* In an August 2012 statement, the Veteran reported being injured during one on one combat training when another soldier hit him hard on the right side of his head with a pugil stick.  He stated that the impact knocked him down and he landed on his back and head, with resulting right ear pain and ringing.  He reported spending 15 days in the field supporting the Colorado National Guard in 1966 during which time he had close exposure to firing artillery with ear plugs which did not help with the "loud unbearable sounds."  He described in-service ear pain, ringing, and deafness.  

* In August 2012, the Veteran's daughter wrote that the Veteran had suffered with right ear pain and ringing in his ears for as long as she could remember, for which he used over the counter ear drops and pain medicine.  

* In August 2012, the Veteran's uncle wrote that the Veteran told him in 1965 that he injured his lower back, neck, and head during basic training.  

* During the April 2013 hearing, the Veteran testified that he started having ear problems during service.  

The examiner should specifically consider and address any shift in hearing levels during service, when comparing audiometric testing performed on induction examination in July 1965 to audiometric testing performed on separation examination in August 1967.  

The examiner should also consider and address the Veteran's reports of hearing loss, ringing in his ears, and ear pain during service.  The examiner is advised that the Veteran is competent to report this type of observable symptomatology.  He is also competent to report in-service noise exposure.  For the purposes of providing this opinion, the examiner should assume that the Veteran did experience in-service noise exposure from artillery fire as reported.  

The examiner is also advised that the absence of in-service evidence of hearing loss, tinnitus, and a disability manifested by right ear pain is not fatal to the claims for service connection; rather, service connection may be found with a showing of a current disability and a medically sound basis for attributing such disability to service.  He or she is further informed that in-service noise exposure need not be the only or the primary cause of the Veteran's currently claimed disabilities to substantiate the claims for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed back disorder.  All indicated tests and studies are to be performed.  
 
The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must address whether the Veteran has had a back disorder at any time since October 2006, when he filed his claim for service connection.  In regard to each OR any diagnosed condition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the examiner identifies any congenital or developmental condition, including a wedging deformity of T7, he or she must indicate whether such condition is a disease or defect.  If a disease, he or she must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the congenital or developmental disease was aggravated beyond its natural progression by the Veteran's military service.  If a defect, he or she must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability), that the Veteran suffered a superimposed disease or injury during service, resulting in disability apart from the congenital or developmental defect.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that he has a current back disorder related to an in-service injury.  He reported in his October 2006 claim that he injured his back at work very shortly after separation from service, but may have had prior back problems from service which led to this injury.  

* A March 1966 service treatment record indicates that the Veteran reported a stiff neck while playing with a medicine ball.  

* In his August 1967 Report of Medical History at separation, the Veteran denied recurrent back pain.  On separation examination, clinical evaluation of the spine was normal.  

* A February 1988 letter from Lundholm Surgical Group reflects that the Veteran had lumbar laminectomy in April 1986 for treatment of a herniated disc at L5-S1; had a satisfactory recovery; returned to full employment; and had required no additional care relative to his back since July 1986.  Examination in February 1988 revealed full range of motion of the back.  

* In February 2001, the Veteran complained of pain in the neck and shoulders.  He reported that sometimes numbness and tingling went down to the middle of the upper back area, but he denied any other symptoms.  

* In March 2001, the Veteran had discomfort at the T4 through T6 level when flexing his neck.  Thoracic spine MRI revealed a mild wedging deformity of T7.  The physician opined that this was most likely an anatomical developmental finding rather than an acute fracture situation.  

* In March 2001, the Veteran complained of pain in his upper back radiating to his chest for approximately three to four weeks.  

* In January 2003, the Veteran reported occasional backache and pain in both buttocks on lifting.  

* In August 2005, the Veteran presented with a complaint of right low back pain "that started on Monday."  He did not recall any trauma or injury bringing on the pain, but gave a history of lumbar disk disease in the past.  The assessment was right low back pain, probably muscular in nature.  The assessment after follow-up a week later was right low back pain, soft tissue etiology seems most likely.  In September 2005, the physician noted that the acute part of the Veteran's low back pain seemed to be resolved, but the chronic portion remained.  

* A September 2005 X-ray of the lumbar spine revealed degenerative changes.  

* In March 2007, J.P.G., D.C., wrote that he had worked with the Veteran in service and he complained of lower back pain on numerous occasions.  He reported providing chiropractic treatment for the Veteran's low back pain starting in 1976.  

* In December 2007, J.P.G., D.C., added that he was aware of the Veteran's continued back problems and had knowledge of him being treated until he first started treating him in 1976.  

* In December 2007, the Veteran's former spouse reported that she met the Veteran in November 1967 and he had back pain and problems since that time.  She recalled him stating that his back pain stemmed from an in-service injury.  She reported that they were married in August 1968 and, shortly afterwards, he was treated by a physician at Lundholm Surgical Group for back pain and was admitted to Swedish American Hospital.  

* An October 2008 private chiropractic record reports that the Veteran reported a history of low back pain with frequent spinal abuse during service and a low back injury at work in 1987.  

* During VA treatment in May 2009, the Veteran described low back pain since the mid 1960s.  He reported undergoing L5-S1 discectomy and laminectomy in 1987, but stated this did not "have that much improvement in his pain" and he had been dealing with chronic low back pain ever since.  The assessment was chronic low back pain that is primarily mechanical in origin.  

* A March 2010 VA treatment record documents that the Veteran complained of chronic back pain in the lumbar spine and into his hips, legs, and knees.  He reported the onset of his pain was more than 20 years earlier, with improvement after lumbar surgery, but recurrence a few years later.  

* In his April 2010 VA Form 9, the Veteran reported back problems during service, but stated that he did not report to sick call.  

* In August 2012, G.S. stated that he had been friends with the Veteran since 1963 and, on several occasions, the Veteran mentioned being hurt during basic training when a soldier accidentally hit him with a weapon and he was knocked out and suffered injuries to his neck and back.  

* In an August 2012 statement, the Veteran reported being injured during one on one combat training when another soldier hit him hard on the right side of his head with a pugil stick.  He stated that the impact knocked him down and he landed on his back and head, with resulting back pain.  He added that, he was later working out when another soldier threw a medicine ball at him which hit him in the head and knocked him to the floor, reinjuring his neck and back.    

* In August 2012, the Veteran's daughter wrote that, since a young age, she had observed her father lying in floor in pain which he attributed to his "war injury acting up again."  

* In August 2012, the Veteran's barber reported that he had noticed a change in the Veteran's physical health, in particular, his back and legs, since service.  

* During the April 2013 hearing, the Veteran testified that he injured his back during basic training when he was hit in the head during hand to hand combat training and knocked onto his back.  He also reported being injured when another soldier threw a medicine ball to him which landed on his chest.  The Veteran stated that he was in the hospital where he had traction shortly after discharge from service.  He reported he was put in traction because of an incident at work where he was assisting a co-worker with moving a load.  

The examiner is advised that the Veteran is competent to report in-service injuries to the back.  He or she should also consider and address any post-service back injuries, including injuries at work.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


